Exhibit 10(d)29



AMENDMENT NO. 1 TO REFUNDING AGREEMENT
(SERIES 1998)

                    This Amendment No. 1, effective as of October 31, 2007, to
the Refunding Agreement ($21,600,000 Pollution Control Revenue Refunding Bonds,
Series 1998) between Parish of Iberville, State of Louisiana (the "Issuer") and
Entergy Gulf States, Inc., a corporation of the State of Texas (the "Company"),
dated as of May 1, 1998 (the "Refunding Agreement"), is entered into among the
Issuer, the Company and Hancock Bank of Louisiana, as Trustee under the Trust
Indenture, dated as of May 1, 1998, between the Issuer and the Trustee (the
"Indenture"). All capitalized terms not herein defined shall have the meanings
assigned to them in the Indenture.

                    WHEREAS, Section 10.4 of the Refunding Agreement provides
that the Refunding Agreement may not be effectively amended, changed, modified,
altered or terminated except in accordance with the provisions of the Indenture,
and no amendment to the Refunding Agreement shall be binding upon either party
to the Refunding Agreement until such amendment is reduced to writing and
executed by both parties thereto;

                    WHEREAS, Section 13.1 of the Indenture provides that the
Trustee may from time to time, and at any time, consent to any amendment, change
or modification of the Refunding Agreement for the purpose of curing any
ambiguity or formal defect or omission or making any other change therein which,
in the reasonable judgment of the Trustee, is not to the prejudice of the
Trustee or the holders of the Bonds;

                    WHEREAS, Section 13.3 of the Indenture provides that any
amendment to the Refunding Agreement shall not become effective unless and until
the Trustee shall have received an opinion of Bond Counsel to the effect that
such amendment will not adversely affect the exclusion of interest on the Bonds
from gross income for purpose of federal income taxation; and

                    WHEREAS, the Issuer, the Company and the Trustee now desire
to amend the Refunding Agreement to cure ambiguity or to make a change which, in
reliance on the opinion of counsel, is not to the prejudice of the Trustee or
the holders of the Bonds.

                    NOW, THEREFORE, in consideration of the premises and the
covenants and undertakings herein expressed, the parties hereto agree as
follows:



AMENDMENTS TO THE REFUNDING AGREEMENT



                    SECTION 1. Section 1.1 of Article I of the Refunding
Agreement is hereby modified by adding a definition of a "Corporation" after the
definition of "Company Mortgage Trustee" to read as follows:

> > " 'Corporation' and 'corporation' mean a corporation, association, company
> > (including, without limitation, limited liability company) or business
> > trust, in each case whose powers and purposes include performance of the
> > Company's obligations under the Refunding Agreement, and references to
> > 'corporate' and other derivations of 'corporation' herein shall be deemed to
> > include appropriate derivations of such entities."

                    SECTION 2. (A) In furtherance of the foregoing, references
in the Refunding Agreement to the corporate nature of the Company's existence
shall, upon and after giving effect to a consolidation of the Company with, or
merger of the Company with or into, or sale or other transfer of all or
substantially all of its assets, as the case may be, be deemed to refer to the
successor corporation.

                                (B) The Refunding Agreement shall be deemed
amended and modified to the extent necessary to give effect to the foregoing.
Except as amended and modified hereby, the Refunding Agreement shall remain in
full force and effect.



 I. 
    
    REPRESENTATIONS OF the ISSUER AND THE COMPANY

    

    

                    SECTION 1. Relying upon certain representations of the
Company, the Issuer hereby represents that this Amendment No. 1 has been
permitted by Article XIII of the Indenture, without the necessity of obtaining
consent of the holders of the Bonds, has been duly authorized by the Issuer and
all things necessary to make it a valid and binding agreement have been done,
and the Issuer has obtained an opinion of the Bond Counsel to the same effect.

                    SECTION 2. The Company hereby represents that the execution
and delivery by the Company of this Amendment No. 1 has been duly authorized by
the Board of Directors of the Company by appropriate resolutions of said Board
of Directors.



 I. 
    
    MISCELLANEOUS

    

    

                    SECTION 1. Whenever in this Amendment No. 1 either of the
parties hereto is named or referred to, this shall be deemed to include the
successors and assigns of such party, and all covenants and agreements in this
Amendment No. 1 contained by or on behalf of the Company, or by or on behalf of
the Issuer or the Trustee, shall bind and inure to the respective benefits of
the respective successors and assigns of such parties, whether so expressed or
not.

                    SECTION 2. This Amendment No. 1 shall be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.



[Signature Page Follows]

                    IN WITNESS WHEREOF, the Issuer, the Company and the Trustee
have caused this Amendment No. 1 to be executed in their respective corporate
names and their respective corporate seals to be hereunto affixed and attested
by their duly authorized officers, all as of the date first above written.

PARISH OF IBERVILLE,
STATE OF LOUISIANA




                                                                                                                       
By:/s/ J. Mitchell Ourso, Jr.                                   
                                                                                                                            
Parish President

Attest:


/s/ Betty Barber                                                    
Clerk, Iberville Parish Council

 

 

ENTERGY GULF STATES, INC.



By: /s/ Steven C. McNeal                                    
      Steven C. McNeal
      Vice President and Treasurer

Attest:


/s/ Dawn A. Abuso                                                
Dawn A. Abuso
Assistant Secretary


                    HANCOCK BANK OF LOUISIANA,
                    As Trustee


                    By: /s/ Elizabeth H.
Zeigler                                            
                          Elizabeth H. Zeigler
                          Senior Vice President & Trust Officer

Attest:


/s/ H. Arnold Wethey                                            
H. Arnold Wethey
Vice President & Trust Officer


Executed sealed and delivered by
HANCOCK BANK OF LOUISIANA
in the presence of:

 

/s/ Annice G. Page                                                


Annice G. Page



 

/s/ Terri Rabun                                                      


Terri Rabun



STATE OF LOUISIANA

                                                                               
} ss.:

PARISH OF IBERVILLE

                    On this 30th day of August, 2007, before me, the undersigned
authority, duly commissioned, qualified and sworn within and for the State and
Parish aforesaid, personally came and appeared J. Mitchell Ourso, Jr. and Betty
Barber to me known to be the identical persons who executed the foregoing
instrument, who declared and acknowledged to me, Notary, in the presence of the
undersigned competent witnesses, that they are the Parish President and the
Clerk of the Parish of Iberville, State of Louisiana (the "Parish"),
respectively; that the seal impressed beside their signatures on the foregoing
instrument is the official seal of the Parish; that the aforesaid instrument was
signed and sealed by them on this date on behalf of the Parish; and that the
above-named persons acknowledge said instrument to be the free act and deed of
the Parish.

/s/ J. Mitchell Ourso,
Jr.                                                                


J. Mitchell Ourso, Jr.
Parish President



 

/s/ Betty
Barber                                                                             


Betty Barber, Clerk
Iberville Parish Council



WITNESSES:



/s/ Gail Salvadras                                                        

 

 

/s/ Judy Burleigh                                                          

 

 

/s/ Edward Songy                                                               

Edward Songy
Notary Public
Parish of Iberville, State of Louisiana
My Commission is Issued for Life

STATE OF LOUISIANA

                                                                               
} ss.:

PARISH OF ORLEANS

                    On this 29th day of October, 2007, before me, the
undersigned authority, duly commissioned, qualified and sworn within and for the
State and Parish aforesaid, personally appeared Steven C. McNeal and Dawn A.
Abuso to me known to be the identical persons who executed the foregoing
instrument, who declared and acknowledged to me, Notary, in the presence of the
undersigned competent witnesses, that they are the Vice President and Treasurer
and Assistant Secretary of Entergy Gulf States, Inc. (the "Company"),
respectively; that the seal impressed beside their signatures on the foregoing
instrument is the official seal of the Company; that the aforesaid instrument
was signed and sealed by them on this date on behalf of the Company; and that
the above-named persons acknowledge said instrument to be the free act and deed
of the Company.



 

/s/ Steven C. McNeal                                                        


Steven C. McNeal
Vice President and Treasurer



 

 

/s/ Dawn A. Abuso                                                            


Dawn A. Abuso
Assistant Secretary



 

WITNESSES:



/s/ Carol Gardsbane                                           


Carol Gardsbane



 

/s/ Christina M. Edwards                                    


Christina M. Edwards



 

/s/ Mark Grafton Otts                                                    


Mark Grafton Otts
Notary Public
Parish of Orleans, State of Louisiana
My Commission expires at my death.
Attorney Bar Roll No. 10280



 



 

 

STATE OF LOUISIANA

                                                                               
} ss.:

PARISH OF EAST BATON ROUGE

                    On this 31st day of October, 2007, before me, the
undersigned authority, duly commissioned, qualified and sworn within and for the
State and Parish aforesaid, personally appeared Elizabeth H. Zeigler and H.
Arnold Wethey to me known to be the identical persons who executed the foregoing
instrument, who declared and acknowledged to me, Notary, in the presence of the
undersigned competent witnesses, that they are Senior Vice President & Trust
Officer and Vice President & Trust Officer of Hancock Bank of Louisiana, as
trustee (the "Trustee"), respectively; that the seal impressed beside their
signatures on the foregoing instrument is the official seal of the Trustee; that
the aforesaid instrument was signed and sealed by them on this date on behalf of
the Trustee; and that the above-named persons acknowledge said instrument to be
the free act and deed of the Trustee.



 

 

/s/ Elizabeth H. Zeigler                                                    


Elizabeth H. Zeigler
Senior Vice President & Trust Officer



 

/s/ H. Arnold Wethey                                                   


H. Arnold Wethey
Vice President & Trust Officer



WITNESSES:



/s/ Annice G. Page


Annice G. Page



 

/s/ Terri Rabun


Terri Rabun



 

                                                                                                                       
/s/ Gregory A. Pletsch                                                        
                                                                                                                       
Gregory A. Pletsch
                                                                                                                       
Notary Public
                                                                                                                       
Parish of East Baton Rouge, State of Louisiana
                                                                                                                       
My Commission is Issued for Life
                                                                                                                       
My Bar Roll No. 11026



 